SHIRAS, District Judge.
I sustain the objections to this line of testimony offered by the defendant on the following grounds: It appears and is admitted that to the action brought by the present plaintiff against the present defendant in the district court of Arapahoe county, Colo., a special appearance was entered on behalf of the defendant, and the question of the jurisdiction of that court *809Avas raised, and presented to that court for decision. It thereupon became the duty of that court to hear and decide the question of its own jurisdiction, and it was open to the defendant to then, and there present every question of Iuav and fact upon which it relied to show that the court was without jurisdiction. The court heard the matter, and decidía] that jurisdiction existed. Thereux»on the defendant excepted, to the ruling thus made, and, protesting that jurisdiction did not exist, it then answered to the merits, and filed a counterclaim in the case, and invoiced the jurisdiction and, judgment of the court thereon. The trial upon the issues thus presented Avas had, and resulted in a judgment for the plaintiff. The defendant did not appeal from this judgment, nor from the ruling upon the question of jurisdiction. Suit being hoav brought upon the judgment record in this court in Nebraska, the defendant now seeks to show that the ruling of the court in Colorado upon the matter of jurisdiction was'erroneous. It is claimed by the defendant that, when suit is brought upon a judgment record, the question of the jurisdiction of the court rendering the judgment is al-Avays open to investigation, and in one sense this is true. It is open to a defendant in a suit upon a judgment record to shoAv that, upon the face of the record, jurisdiction did not exist, because the trial court could not, under any circumstances, have jurisdiction over the subject-matter; as, for instance, if a court of the United states should render, in form, a decree of divorce, and award alimony, and an action to compel payment of the alimony should be brought, based upon the record of divorce, the want of jurisdiction could always be relied upon. Bo, also, it is always open to a defendant to sIioav that under no circumstances could the court rendering the judgment have; or take jurisdiction over the defendant; as, for instance, in case an individual should sue the United States in a court of a state, and obtain a judgment in form, and should then bring suit on the record in this court. Bo, also, in cases Avhere a personal judgment lias been rendered against a nonresident or absent defendant, upon service by publication only, such fact may be shown by the record, or by jH'oper evidence, as a defense to a suit upon such a record. So, also, in case a record on its face shows personal service upon the defendant, but in fact such service was not had, but the recitals in the record were fraudulently inserted therein, such fact may be shown when suit is brought upon the fraudulent judgment. But when it appears, as it does in this case, that the defendant was suable; that.the subject of the controversy was within the general powers and jurisdiction of the court; that service, in form, at least, was had upon the defendant; that the defendant in fact appeared in (he court, and presented first the question of the jurisdiction of the court, and, this being decided in favor of the jurisdiction, the defendant then pleaded to the merits, and also pleaded a counter claim, and, judgment being; rendered against it, no proceedings, by Avrit of error, appeal, or otherwise, were taken to reArerse the judgment of the court upon either the question of jurisdiction or upon the merits, it is not open to the defendant, when sued on the judgment record in another *810state ajad court, to insist that the question of jurisdiction, upon which it invoked the judgment of the court in which the action was first brought, is again to be litigated and decided. The judgment rendered in the district court in Colorado is in full force. It may be erroneous, hut it is not void. If the defendant wished to question the correcthess of the ruling, the way was open by appeal to the supreme court of the state. The defendant did not so appeal. The judgment stands in full force. The question of jurisdiction has been once heard and determined, and this court cannot sit as an appellate tribunal to determine the correctness of the judgment of the Colorado court upon that question.